WHEELER, District Judge.
Paragraph 626 of the free list of the act of 1897 (Act July 24, 1897, c. 11, § 2, Free List, 30 Stat. 199 [U. S. Comp. St. 1901, p. 1685]), “Oils,” makes a great number and variety of oils free, ending with petroleum, crude or refined, with a proviso for a countervailing duty on “crude petroleum or the products of crude petroleum.” Paragraph 633, 30 Stat. 200 [U. S. Comp. St. 1901, p. 1686], puts “paraffin” on the free list. This importation is of paraffin in two forms — liquid, which is a direct product of petroleum; and molle, which is a product of petroleum and a wax. As parafin is one of many products of petroleum, it is more specific in description than the general words covering petroleum and its products, and placing it in the free list by that specific name would seem to distinguish it from other products of that kind, and to make that distinctively free. This is not contrary to the reasoning in Ropes & Co. v. United States (C. C.) 123 Fed. 990, for neither paraffin nor anything specifically named in the free list was there involved. No reason is apparent why such construction as to what is most specific should not prevail as well concerning countervailing duties and the free list as elsewhere in the tariff laws.
Decision reversed.